

CONFIDENTIAL

Placement Agent Agreement
 
ZNOMICS, INC.
2611 SW 3rd Avenue
Suite 200
Portland, OR 97201
 
June 11, 2007


Griffin Securities, Inc.
17 State Street
New York, NY 10004


Attention: Adrian Z. Stecyk, President


Gentlemen:


The undersigned, Znomics, Inc., a Delaware corporation (the “Company”), hereby
agrees (the “Agreement”) with Griffin Securities, Inc. (“Griffin” or the
“Placement Agent”) to engage the Placement Agent to raise equity capital of up
to $10 million in a private placement transaction to be sold to qualified
investors. This letter confirms the terms and conditions of the Agreement.


1.  Best Efforts Offering. The Company hereby engages Griffin to act as its
exclusive Placement Agent during the term of the offering as provided herein to
offer and sell on a “best efforts” basis (the “Offering”) shares of the
Company’s Series C Convertible Preferred Stock (“Preferred Stock”) (or other
securities of the Company determined by the Company and the Placement Agent)
(the Preferred Stock or other securities are hereinafter sometimes referred to
as the “Securities”). The Preferred Stock shall be a class that is senior to
other outstanding classes of equity securities of the Company. The Securities
shall be offered and sold without registration in reliance on one or more
applicable exemptions under the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Act”) including the exemption
from registration provided by Regulation D thereof. The Offering shall be for a
minimum (the “Minimum”) of at least $3 million and a maximum of $10 million (the
“Maximum”). An initial closing of the Offering will occur on or before August
31, 2007 provided the Minimum is subscribed for, and a final closing may be held
on or before October 31, 2007 as determined by the Company and the Placement
Agent. All proceeds from subscriptions by investors will be deposited in an
escrow account with a bank reasonably satisfactory to the Company and the
Placement Agent.
 
2.  Offering Materials. The Company shall, as soon as practicable, prepare
offering materials (the "Offering Materials"), which shall meet the anti-fraud
and other requirements of federal and state securities laws, in form and
substance reasonably satisfactory to the Company and Placement Agent.
 
3.  Compensation. The Placement Agent will be paid at each closing of
the Offering a cash commission of 7.0% of the aggregate amount of the Offering
proceeds (the “Cash Compensation”) for Securities sold to all investors (other
than an aggregate of up to $1 million of Offering proceeds from those investors
listed on Exhibit A hereto (each an “Excluded Investor”). In addition, the
Placement Agent shall receive at each closing warrants to purchase such number
of shares of the Company’s
 

--------------------------------------------------------------------------------


 
Preferred Stock (or other Securities) equal to 7.0% of number of shares of
Preferred Stock (or other Securities) sold in the Offering (the “Warrant
Compensation”). Such warrants shall be exercisable for a period of 5 years from
the applicable closing date at an exercise price equal to the price per share
paid by the investors in the Offering, subject to usual adjustments, and shall
contain a provision for cashless exercise. The Placement Agent shall be entitled
to the same registration rights, if any, with respect to its Warrant
Compensation and the underlying securities as may be granted to any investors.
The Placement Agent may designate any of its officers, directors, partners,
principals, employees and agents to receive any part of the Warrant
Compensation.


Bridgeworks Capital will be permitted to assist the Company in the private
placement of shares of Preferred Stock to investors introduced by Bridgeworks
Capital (“Bridgeworks Investors”). With respect to sales of Preferred Stock to
Bridgeworks Investors, Company will pay a cash commission and warrant
compensation to Bridgeworks Capital pursuant to a separate agreement between the
Company and Bridgeworks Capital. Placement Agent agrees that Placement Agent
will receive no Cash Compensation or Warrant Compensation (or any other
compensation) with respect to sales to Bridgeworks Investors, limited, however,
to a maximum gross proceeds of $1 million from the sale of Preferred Stock to
the Bridgeworks Investors.
 
Notwithstanding anything to the contrary herein, if, during the term of the
Offering hereunder, an investor (other than an Excluded Investor) is informed of
the Offering by the Placement Agent and if (i) the Offering hereunder does not
close and such investor purchases from the Company any privately placed
securities of the Company within 12 months after the termination of the
Offering or (ii) the Offering hereunder closes and such investor makes an
investment in the Offering and subsequently purchases from the Company within 12
months after the final closing of the Offering any privately placed securities
of the Company, the Placement Agent shall be entitled to Cash Compensation and
Warrant Compensation as set forth in the preceding paragraph with respect to
purchases by such investor. For the purposes hereof, an investor shall be deemed
to have been informed of the Offering by the Placement Agent if such investor
had at least one meeting in person or by telephone with a representative of the
Company. The provisions of this paragraph shall survive the Closing and any
termination of the Offering or this Agreement.
 
Whether or not any Securities have been sold, if, at any time from the date
hereof until 12 months after termination of the Offering as provided herein, the
Company engages in a business transaction (as hereinafter defined) with a person
or entity introduced to the Company by the Placement Agent prior to the
termination of the Offering, the Company will pay or cause to be paid to the
Placement Agent at the closing of such business transaction a cash fee equal to
5% of the total consideration paid or contributed to the Company or shareholders
of the Company, including cash, securities, indebtedness, indebtedness assumed,
contingent or future payment or other property, in such business transaction. If
any such consideration is other than cash, for the purpose of calculating the
fee to the Placement Agent hereunder, such consideration will be valued at fair
market value as determined by the parties in good faith. For the purposes
hereof, a business transaction shall include without limitation a purchase,
sale, exchange, lease or license of stock or assets other than in the ordinary
course of business of the Company, merger, consolidation or other form of
business combination, strategic alliance, joint venture or similar transaction.
Notwithstanding anything to the contrary provided above, the 12 months period
covered by this paragraph shall be extended if a business transaction is being
negotiated in good faith but is not yet closed during such period until the
closing shall occur. The provisions of this paragraph shall survive the closing
and any termination of the Offering or this Agreement.
 
          4.  Expenses. Whether or not the Offering is successfully completed,
it shall be the Company’s obligation to bear all of its expenses in connection
with the proposed Offering. In addition, the Company shall reimburse the
Placement Agent for its reasonable actual out of pocket expenses,
 
2

--------------------------------------------------------------------------------


 
including reasonable legal fees and disbursements up to a maximum aggregate
amount of $50,000. The provisions of this paragraph shall survive the Closing
and any termination of the Offering or this Agreement.
 
5.  Further Representations and Agreements of the Company. The Company further
represents and agrees that (i) it is authorized to enter into this Agreement and
to carry out the Offering contemplated hereunder and this Agreement constitutes
a legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, (ii) the Company shall not during the term of the Offering
without notifying the Placement Agent in advance issue any equity securities or
securities convertible into, exchangeable for, or giving the holder thereof the
right to acquire equity securities of the Company (other than shares pursuant to
the exercise of presently outstanding warrants or options pursuant to its
existing stock option plan or successor plan covering no more securities than
the existing plan or other shares issuable pursuant to existing contractual
obligations), (iii) subject to the Placement Agent’s obligation to maintain the
confidentiality of any information not yet disclosed by the Company to the
public, the Company will, during the course of the Offering, provide the
Placement Agent with all information and copies of documentation with respect to
the Company's business, financial condition and other matters as the Placement
Agent may reasonably deem relevant, including copies of all documents sent to
stockholders or filed with any federal authorities, and will make reasonably
available to the Placement Agent the Company’s auditors, counsel, officers and
directors to discuss with the Placement Agent any aspect of the Company or its
business which the Placement Agent may reasonably deem relevant, and (iv) the
Company will deliver at the closing of the Offering (a) subscription documents
signed by the Company and each investor and (b) an opinion of counsel for the
Company in customary form and reasonably satisfactory to the Placement Agent,
(v) the Company shall use its best efforts to qualify the Securities for offer
and sale under applicable exemptions from registration under the securities or
Blue Sky laws of such jurisdictions as the Placement Agent may reasonably
request.


6.  Indemnification. The Company agrees to indemnify the Placement Agent and
certain affiliated and related persons in accordance with the provisions set
forth in Exhibit B attached hereto. The Placement Agent shall indemnify and hold
harmless the Company and each of its affiliates, stockholders, directors,
officers, employees, agents and controlling persons within the meaning of the
Securities Act of 1933, as amended, to the same extent as set forth in the
indemnity from the Company in Exhibit B, but only in connection with (i)
information relating to the Placement Agent furnished in writing to the Company
specifically for inclusion in the Offering Materials and (ii) any and all
losses, claims, expenses, damages and liabilities arising out of the gross
negligence or willful misconduct of the Placement Agent. Such indemnification
will survive the Closing and any termination of the Offering or this Agreement.
7.  Termination. This Agreement and the Offering shall terminate on October 31,
2007 if the Offering has not been consummated prior to such date. The Company
and the Placement Agent may also terminate or extend the Agreement at any time
by mutual written consent.


8.  Competing Claims. The Company acknowledges and agrees that no entity has any
claims or is entitled to any payments for services in the nature of a finder’s
fee or any other arrangements, agreements, payments or understandings pursuant
to this Offering, except as specified in Section 3 above.


9.  Miscellaneous.


(a)  Governing Law. This Agreement and the transactions contemplated hereby
shall be governed in all respects by the laws of the State of New York, without
giving effect to its conflict of laws principles. Venue for all purposes herein
shall be in the State of New York.
 
3

--------------------------------------------------------------------------------


 
(b)  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


(c)  Notices. Whenever notice is required to be given pursuant to this
Agreement, such notice shall be in writing and shall either be mailed by
certified first class mail, postage prepaid, or delivered personally or by
express courier, addressed to the parties at their respective addresses set
forth above. The notice shall be deemed given, if sent by mail, on the third day
after deposit in a United States post office receptacle, or if delivered
personally or by express courier, then upon delivery. Either party may change
its address by like notice.
 
(d)  Dispute. In the event of any action at law, suit in equity or arbitration
proceeding in relation to this Agreement or the transactions contemplated by
this Agreement, the prevailing party, or parties, shall be paid its reasonable
attorney's fees and expenses arising from such action, suit or proceeding by the
other party.


(e)  Entire Agreement. Except for any non-disclosure or confidentiality
agreement entered into by and between the parties hereto, this Agreement sets
forth the entire understanding of the parties relating to the subject matter
hereof, and supersedes and cancels any prior communications, understanding, and
agreements between parties. This Agreement cannot be modified or changed, nor
can any of its provisions be waived, except by written agreement signed by the
parties against which enforcement is sought.


(f)  Broker-Dealer Registration. The Placement Agent represents and warrants
that it is duly licensed as a broker-dealer in each jurisdiction in which its
activities hereunder require registration or license and it is authorized to
enter into this Agreement and to carry out the Offering contemplated hereunder
and this Agreement constitutes a legal, valid and binding obligation of the
Placement Agent, enforceable in accordance with its terms.


If the foregoing correctly sets forth the understanding between the Placement
Agent and the Company, please so indicate in the space provided below for that
purpose whereupon this letter shall constitute a binding agreement between us.
 

 Very truly yours,    ZNOMICS, INC    By /s/ Richard A Sessions  Richard
Sessions, Chief Executive Officer

 
Confirmed and agreed to:


GRIFFIN SECURITIES, INC.


By /s/ Adrian Z. Stecyk
Adrian Z. Stecyk, President
Date:    June 11, 2007
 
4

--------------------------------------------------------------------------------


 
CONFIDENTIAL
 
EXHIBIT A



 Znomics Excluded Investor List        Roger Cone  (Founder)  Richard
Sessions      (Founder)  Dwight Sangrey  (Founder)  Stephen Kurtz  (Founder)
 Wenbiao Chen  (Founder)      Roger Cone  (Investor, Series A & B)  Richard
Sessions  (Investor, Series A & B)  Stephen Kurtz  (Investor, Series A)  Dwight
Sangrey      (Investor, Series A)  Richard Fernandes  (Investor, Series A & B)
 Steven Lieberman  (Investor, Series A & B)  Vince D’Agostino  (Investor, Series
A)  Stuart Bell  (Investor, Series A)  Robert Bosselman  (Investor, Series A)
 Forrest Seitz  (Investor, Series A)  Jay Finkelstein  (Investor, Series A & B)
 Punk, Ziegel Co.  (Investor, Series A & B)  James Ackerman  (Investor, Series
A)  John Bligh  (Investor, Series A)  Philip Dileo  (Investor, Series A & B)
 Mathew and Sharon Kaplan  (Investors, Series A)  Patrick Murphy  (Investor,
Series A)  William Punk  (Investor, Series A)  Sharon Seiler and Charles
Spielholz  (Investors, Series A)  Nick Stanley  (Investor, Series B)  Lawrence
Silverman  (Investor, Series B)  OHSU  (Investor, Series A)      Any Znomics
current employees or consultants        Jay Zidell (Bridgeworks)  Cheryl Krane
(Bridgeworks)  Irving Levin (Bridgeworks)  Paulson Investment Co (Bridgeworks)
 Denis Burger (Bridgeworks)

 
5

--------------------------------------------------------------------------------


 
CONFIDENTIAL

EXHIBIT B
 
June 11, 2007



Griffin Securities, Inc.
17 State Street
New York, NY 10004


Attention: Adrian Z. Stecyk, President


Dear Mr. Stecyk:


In connection with our (the “Company”) engagement of Griffin Securities, Inc.
("Griffin") as our financial advisor and/or placement agent, we hereby agree to
indemnify and hold harmless Griffin and its affiliates, and the respective
controlling persons, directors, officers, shareholders, agents and employees of
any of the foregoing (collectively the "Indemnified Persons"), from and against
any and all claims, actions, suits, proceedings (including those of
shareholders), damages, liabilities and expenses incurred by any of them
(including the reasonable fees and expenses of counsel), (collectively a
"Claim"), which are (A) related to or arise out of (i) any actions taken or
omitted to be taken (including any untrue statements or alleged untrue
statements made or any statements omitted or alleged to have been omitted to be
made) by the Company, or (ii) any actions taken or omitted to be taken by any
Indemnified Person in connection with our engagement of Griffin, or (B)
otherwise relate to or arise out of Griffin's activities on our behalf pursuant
to Griffin’s engagement, and we shall reimburse any Indemnified Person for all
expenses (including the reasonable fees and expenses of counsel) incurred by
such Indemnified Person in connection with investigating, preparing or defending
any such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation, in which any Indemnified Person is a party. We
will not, however, be responsible for any Claim which is finally judicially
determined to have resulted from the gross negligence or willful misconduct of
any Indemnified Person. We further agree that no Indemnified Person shall have
any liability to us for or in connection with our engagement of Griffin except
for any Claim incurred by us as a result of any Indemnified Person's gross
negligence or willful misconduct.


We further agree that we will not, without the prior written consent of Griffin,
settle, compromise or consent to the entry of any judgment in any pending or
threatened Claim in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
Claim), unless such settlement, compromise or consent includes an unconditional,
irrevocable release of each Indemnified Person hereunder from any and all
liability arising out of such Claim.
 
Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify us in writing of
such complaint or of such assertion or institution, but failure to so notify us
shall not relieve us from any obligation we may have hereunder unless and only
to the extent such failure results in the forfeiture by us of substantial rights
and defenses. If we so elect or are requested by such Indemnified Person, we
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person
 
6

--------------------------------------------------------------------------------


 
reasonably determines and provides written correspondence to us that having
common counsel would present such counsel with a conflict of interest or if the
defendant in, or target of, any such Claim, includes an Indemnified Person and
us, and legal counsel to such Indemnified Person reasonably concludes that there
may be legal defenses available to it or other Indemnified Persons different
from or in addition to those available to us, then such Indemnified Person may
employ its own separate counsel to represent or defend it in any such Claim and
we shall pay the reasonable fees and expenses of such counsel. Notwithstanding
anything herein to the contrary, if we fail timely or diligently to defend,
contest, or otherwise protect against any Claim, the Indemnified Person shall
have the right, but not the obligation, to defend, contest, assert cross claims,
or counterclaims or otherwise protect against the same, and shall be fully
indemnified by us therefor, including without limitation, for the reasonable
fees and expenses of its counsel and all amounts paid as a result of such Claim
or the compromise or settlement thereof. In no event, however, will any
Indemnified Party, without our prior written consent (which will not be
unreasonably withheld), settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim). In any Claim in which we assume the defense, the
Indemnified Person shall have the right to participate in such Claim and to
retain its own counsel therefor at its own expense.


We agree that if any indemnity sought by an Indemnified Person hereunder is
unavailable for any reason then (whether or not Griffin is the Indemnified
Person), we and Griffin shall contribute to the Claim for which such indemnity
is held unavailable in such proportion as is appropriate to reflect the relative
benefits to us, on the one hand, and Griffin on the other, in connection with
Griffin's engagement referred to above, subject to the limitation that in no
event shall the amount of Griffin's contribution to such Claim exceed the amount
of fees actually received by Griffin from us pursuant to Griffin's engagement.
We hereby agree that the relative benefits to us, on the one hand, and Griffin
on the other, with respect to Griffin's engagement shall be deemed to be in the
same proportion as (a) the total value paid or proposed to be paid or received
by us or our stockholders as the case may be, pursuant to the transaction
(whether or not consummated) for which you are engaged to render services bears
to (b) the fee paid or proposed to be paid to Griffin in connection with such
engagement.


Our indemnity, reimbursement and contribution obligations under this Agreement
shall be in addition to, and shall in no way limit or otherwise adversely affect
any rights that any Indemnified Party may have at law or at equity.
 
The validity and interpretation of this agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of laws rules). Each of Griffin and the Company hereby irrevocably
submits to the jurisdiction of any court of the State of New York for the
purpose of any suit, action or other proceeding arising out of this agreement or
the transactions contemplated hereby, which is brought by or against Griffin or
the Company and in connection therewith, each of Griffin and the Company (i)
hereby irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court, (ii) to the extent
that it has acquired, or hereafter may acquire, any immunity from jurisdiction
of any such court or from any legal process therein, it hereby waives, to the
fullest extent permitted by law, such immunity and (iii) agrees not to commence
any action, suit or proceeding relating to this agreement other than in any such
court. Each of Griffin and the Company hereby waives and agrees not to assert in
any such action, suit or proceeding, to the fullest extent permitted by
applicable law, any claim that (a) it is not personally subject to the
jurisdiction of any such court, (b) it is immune from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to its property of (c) any suit,
action or proceeding is brought in an inconvenient forum. 
 
7

--------------------------------------------------------------------------------


 
The provisions of this Agreement shall survive and remain in full force and
effect following the completion or termination of Griffin's engagement.



 Very truly yours,    ZNOMICS, INC    By /s/ Richard A Sessions  Richard
Sessions, Chief Executive Officer

 
Confirmed and agreed to:


GRIFFIN SECURITIES, INC.


By /s/ Adrian Z. Stecyk
Adrian Z. Stecyk, President
 
Date:  June 11, 2007